Quillian, Presiding Judge.
The defendant appeals an order revoking two years of the remaining term of his probated sentence. Held:
1. It is contended that defendant’s constitutional rights were vio*19lated because the evidence did not sustain the probation revocation beyond a reasonable doubt.
Decided February 27, 1984.
C. Nathan Davis, for appellant.
Hobart M. Hind, District Attorney, John W. Hogg, Assistant District Attorney, for appellee.
This court and the Georgia Supreme Court, whose decisions are binding upon us, have often reaffirmed the legal maxim that the quantum of proof sufficient to justify a revocation of probation is less than that required to sustain conviction in the first instance. Thus, in such proceeding it is unnecessary that the evidence support the findings beyond a reasonable doubt. Robinson v. State, 154 Ga. App. 591, 593 (269 SE2d 86); Johnson v. State, 214 Ga. 818 (108 SE2d 313). As stated in Baltimore v. State, 165 Ga. App. 741 (2) (302 SE2d 427): “There is no merit in the defendant’s contention that the trial court erred in applying a constitutionally defective ‘slight evidence’ standard of proof in determining whether defendant had violated the conditions of the probation.” Accord, Johnson v. State, 240 Ga. 526 (242 SE2d 53); State v. Brinson, 248 Ga. 380 (2) (283 SE2d 463).
2. Applying the evidentiary standard enunciated by our courts the judgment was authorized by the evidence.

Judgment affirmed.


Birdsong and Carley, JJ., concur.